Citation Nr: 1210977	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984 and from October 2002 to December 2003, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in pertinent part, denied service connection for a right wrist condition.  

In October 2010, the Board remanded the claim for service connection for a right wrist disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a January 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2006, the Veteran filed a VA Form 21-22, appointing the Texas Veterans Commission as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, in a December 2011 memorandum, the AMC noted that the inferred issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was being referred to the RO.  The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic right wrist disability was not manifested in service; degenerative joint disease (DJD) of the right wrist was not manifested in the Veteran's first postservice year; and the current right wrist disability is not otherwise related to service or to service-connected bilateral knee disabilities.


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by active service, nor may service incurrence be presumed, and is not proximately due to or the result of service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a right wrist disability was received in April 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the January 2006 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.  

The Board notes that, in the August 2006 statement of the case (SOC) and in June 2008 and February 2010 SSOCs, the RO addressed entitlement to service connection for a right wrist disability as secondary to the Veteran's service-connected bilateral knee disability.  While the Veteran was provided VCAA notice advising him of the information and evidence necessary to substantiate a claim for secondary service connection as regards other claimed disabilities, he has not specifically been provided such VCAA notice as regards his claimed right wrist disability.  However, neither the Veteran nor his representative has alleged any prejudice resulting from the lack of notice on the secondary service connection element of this claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice was prejudicial or affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

Moreover, the record contains evidence of actual knowledge on the part of the Veteran and other documentation in the claims file reflecting such notification that a reasonable person could be expected to understand what was needed to substantiate a claim for service connection on a secondary basis.  In this regard, the Veteran has asserted that he has other disabilities, to include a low back disability, a thoracic spine disability, a cervical spine disability, depression, a left ankle disability, a left shoulder disability, and a mood disorder, as the result of his service-connected bilateral knee disability.  He has, therefore, demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification specific to the claim for service connection for a right wrist disability did not result in prejudice to the Veteran.  Moreover, the Veteran was advised of the information and evidence necessary to substantiate a claim for service connection on a secondary basis in VCAA letters pertaining to other claimed disabilities dated in December 2003, March 2005, August 2005, January 2007, and April 2009.  In addition to the foregoing, the Board notes that the Veteran has been represented by a service organization since January 2005.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed right wrist disability in November 2010.

The Board notes that, while the November 2010 VA examiner addressed the etiological relationship between the Veteran's current right wrist disability and active service, he did not include an opinion regarding the relationship between the Veteran's current right wrist disability and his service-connected bilateral knee disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that further examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, the Veteran has not specifically asserted, nor is there any competent, probative evidence that his current right wrist disability is related to his service-connected bilateral knee disability.  The Board finds that there is sufficient medical evidence of record to make a decision on the claim on appeal.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  

Service treatment records from the Veteran's active duty and National Guard service are negative for complaints regarding or treatment for the right wrist.  Rather, they reflect complaints regarding and treatment for a left wrist injury in August 2003.  In this regard, an August 2003 treatment record reflects that the Veteran complained of left wrist pain, reporting that he fell while doing sprints and hit his arm on the ground.  The Veteran was placed on a physical profile for his left wrist sprain.  In November 2003, the Veteran provided a sworn statement regarding his injury, in which he stated that, in August 2003, he fell while doing sprints during physical training.  He reported that his left leg gave out and he fell to the side to avoid the concrete; thus landing in the grass and injuring his left wrist.  A November 2003 Statement of Medical Examination and Duty Status reflects that the Veteran fell while doing physical training and sprained his left wrist.  The examiner opined that the injury was incurred in the line of duty.  

In a December 2003 claim for service connection, the Veteran alleged that he had a left wrist disability which began in August 2003.  The Board notes that service connection for a left wrist disability was granted in an April 2004 rating decision.  

In a January 2004 Report of Medical History, provided in conjunction with his National Guard service, the Veteran marked "yes" in regard to whether he had a painful shoulder, elbow, or wrist, and explained that he sprained his left wrist in August 2003.  On examination at that time, clinical evaluation of the upper extremities was normal.  

On VA general medical examination in January 2004, the Veteran again gave a history of injuring his left wrist when he fell in August 2003.  He made no mention of the right wrist during this examination.  The Veteran was afforded a VA examination to evaluate his service-connected left wrist disability in August 2005, at which time he reported that he was running in 2003 when he fell on cement and used his left wrist to break his fall, after which he developed pain and swelling in the left wrist.  Again, the Veteran made no mention of the right wrist during this examination, despite mentioning other problems with his back, knees, and shoulders.  

In a December 2006 VA Form 9, perfecting an appeal of the claim for service connection for a right wrist disability, as well as claims for service connection for disabilities of the thoracic spine, cervical spine, left shoulder, and left ankle, the Veteran asserted that all of his "conditions" were injured during service, although he did not provide any details regarding such claimed injuries.  

Post-service records of VA treatment, dated from January 2004 to January 2010, reflect numerous complaints regarding the left wrist, but are negative for complaints regarding or treatment specific to the right wrist.  The Board has considered that, in the October 2010 remand, it was pointed out that an October 2005 VA outpatient treatment record noted that the Veteran was recommended for a prosthetic consultation for a wrist (unspecified right or left) support and a November 2008 VA outpatient treatment record noted that the Veteran complained of wrist pain (unspecified as right or left) rated as a 7 out of 10.  However, careful review of the VA treatment records reveals that the Veteran was issued a left wrist brace in November 2005.  Additionally, while the Veteran reported wrist pain (unspecified as right or left) rated as a 7 out of 10 to the nurse in November 2008, the diagnoses rendered by his primary care physician during treatment later that morning included chronic left wrist pain, with no mention made of the right wrist.  

In a VA Form 9 dated in November 2009, the Veteran reported that, when he fell on active duty, he injured his left wrist.  He made no mention of his right wrist.  

The Veteran was afforded a VA examination to evaluate his claimed right wrist disability in November 2010.  He reported that he started having right wrist pain at Fort Hood, Texas in 2003.  Specifically, he stated that, during training, he was running when he tripped and fell.  He added that he was trying not to fall on the concrete and ended up falling into the grass, causing a hyperextension injury to his right wrist.  The Veteran reported that he was seen and treated with ice, but did not receive a brace.  He added that he continued to have pain in the wrist and sought further care, including at the Waco VA Medical Center (VAMC).  

In discussing his current symptoms, the Veteran complained of continued pain in the right wrist, level 10 out of 10, although he reported that he was not treated by any medical provider.  He noted that he occasionally used a wraparound wrist brace.  He denied a history of surgery or of further injury or trauma as regards the right wrist.  X-ray of the right wrist revealed mild radiocarpal DJD.  In lateral projection, the appearance suggested an old healed fracture of the distal third of the radius with some anterior angulation.  There was no acute fracture.  The diagnosis following examination was right wrist DJD with evidence of previous fracture (by X-ray).  The examiner noted that he had thoroughly reviewed the claims file, but found no evidence in the service treatment records of the Veteran being treated for a right wrist condition while on active duty; rather, the record was silent.  He opined that the Veteran's current right wrist condition was not due to or related to military service.   

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right wrist disability is not warranted.  

The foregoing evidence clearly demonstrates that the Veteran has a current right wrist disability, as evidenced by the diagnosis of right wrist DJD on VA examination in November 2010.  However, the record does not establish that the Veteran's current right wrist disability is related to an event, injury, or disease in service.  

While the Veteran's service treatment records reflect an injury to the left wrist in August 2003, the Veteran has asserted that he injured his right wrist during service.  The Board recognizes that the Veteran is competent to relate that he injured his right wrist during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991); 38 C.F.R. § 3.159(a)(2).  However, merely because a person is competent to present lay testimony about an injury does not necessarily make that evidence credible.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

The Board finds the recent assertion made by the Veteran, that his right wrist was injured when he fell while running in 2003, made over 7 years after the reported injury, is not deemed credible when considered in light of other evidence of record.  In this regard, the Board finds more probative the contemporaneous service treatment records, documenting injury to the left wrist when the Veteran fell while running in August 2003.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Significantly, the Veteran has described his August 2003 injury to the left wrist on numerous occasions, but did not provide details regarding a right wrist injury until the November 2010 VA examination.  Moreover, the Veteran's November 2010 description of the right wrist injury is the same as his contemporaneous description of the left wrist injury as reflected in the service treatment records.  

The Board has carefully considered the fact that the November 2010 VA examiner noted that there was evidence of a previous right wrist fracture by X-ray; however, such finding does not necessarily indicate that the Veteran incurred a right wrist fracture during service.  Significantly, the Board notes that VA treatment records reflect that a March 2005 bone scan revealed DJD changes with increased uptake in the right acromioclavicular joint, lumbar spine, and both knees.  No mention was made of DJD or a fracture in the right wrist.  

The Board has further considered that, during the November 2010 VA examination, the Veteran reported continued right wrist pain following his reported in-service injury.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, like his description of an in-service injury to the right wrist, the Board finds that the Veteran's report of a continuity of symptomatology is also not credible.  In this regard, the Veteran himself did not mention his right wrist in his January 2004 Report of Medical History, despite noting a left wrist sprain in August 2003.  Similarly, despite numerous complaints regarding the left wrist during VA treatment from January 2004 to January 2010, the Veteran did not make specific complaints regarding the right wrist.  If the Veteran had been experiencing continuous symptoms in his right wrist since service it is reasonable to expect that he would have mentioned such symptoms during VA treatment, in particular, in light of his complaints regarding and treatment for the left wrist.  Thus, continuity of symptomatology has not been established.

Moreover, the first actual documented diagnosis of any right wrist disability does not appear in the medical evidence until November 2010, several years after the Veteran's discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion to address the question of whether there exists a medical relationship between any current disability of the right wrist and service weighs against the claim.  In this regard, the November 2010 VA examiner considered the Veteran's assertions, but noted that there was no evidence of the Veteran being treated for a right wrist disability on active duty, and opined that the current right wrist condition was not due to or related to military service.  

The Board finds that the foregoing opinion is probative, and consistent with the evidence of record.  See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) medical opinion evidence pertinent to the claim on appeal is adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion which would, in fact, support either claim for service connection.

Additionally, the Board notes there is no evidence that DJD of the right wrist manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Rather, the first X-ray evidence of degenerative changes in the right wrist is dated in November 2010, several years after separation from service. Thus, service connection is not warranted for a right wrist disability on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Veteran has asserted that he has a current right wrist disability related to service, the Board has, as the RO has done, considered entitlement to service connection as secondary to a service-connected bilateral knee disability.  However, there is simply no medical evidence or opinion even suggesting a relationship between the Veteran's current right wrist disability and his service-connected bilateral knee disability, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claim for service connection on a secondary basis.  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claim.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that the type of disorder at issue in this case, which involves disease processes not observable to a layperson, are better suited to the realm of medical expertise.  In other words, the Board finds that the Veteran's claimed disorder is not one susceptible to lay diagnosis or opinion as to etiology.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his claimed right wrist disability; the weight of the medical evidence of record is against a nexus between his current right wrist disability and service and/or the service-connected bilateral knee disability.  

Under these circumstances, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for a right wrist disability is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


